Citation Nr: 1020683	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-14 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
knee disability (chondromalacia).

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a service-connected 
bilateral knee disability.

3.  Entitlement to service connection for a low back 
disability, to include as secondary to a bilateral knee 
disability.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 
2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas dated in January 2005, which granted service 
connection and awarded a noncompensable rating for 
chondromalacia of the left knee; and September 2006, which in 
pertinent part, denied service connection for bilateral hip 
and low back disabilities. 

When the Veteran fails to appear for a scheduled hearing, and 
a request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2009).  
Additionally, no further request for a hearing will be 
granted in the same appeal unless such failure to appear was 
with good cause and the cause for the failure to appear arose 
under such circumstances that a timely request for 
postponement could not have been submitted prior to the 
scheduled hearing date.  Pursuant to the Veteran's March 2007 
request, a video conference hearing before a Veterans Law 
Judge was scheduled for February 2008.  However, the Veteran 
failed to appear for the hearing and provided no explanation 
for his absence, thus his request for a hearing was deemed 
withdrawn.  Id.  

The Board notes that in February 2010, the Veteran's 
representative submitted a substantive appeal dated in March 
2008, wherein the Veteran requested another video conference 
hearing, he again failed to specify any reason for his 
failure to report to the scheduled hearing in February 2008.  
In addition, the claims folder reveals that the Veteran 
received a notice letter with respect to the February 2008 
video conference hearing.  In this regard, while VA has a 
statutory duty to assist the Veteran in developing evidence 
pertinent to a claim, the Veteran also has a duty to assist 
and cooperate with the VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Thus, without any good cause shown and 
with a lack of cooperation with the VA on the Veteran's part, 
there is no reason to schedule the Veteran for another 
hearing before a Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the May 2009 Board remand, additional development 
was undertaken and evidence in the form of medical records, 
to include a June 2009 VA examination, was associated with 
the claims file.  There has been no RO readjudication in 
light of the new medical evidence.  Nor has another 
supplemental statement of the case been issued reflecting 
consideration of that evidence. Additionally, the Board notes 
that the Veteran did not submit a waiver of initial RO review 
with respect to the additional evidence.  38 C.F.R. §§ 19.37, 
20.1304.  The Board cannot consider additional evidence 
without first remanding the case to the agency of original 
jurisdiction for initial consideration or obtaining the 
Veteran's waiver.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  To ensure 
that VA has met its duty to assist and to ensure full 
compliance with due process requirements, the Board finds 
that the RO should on remand readjudicate the issues on 
appeal with consideration of all evidence received since the 
issuance of the most recent statement of the case in March 
2007, and the supplemental statement of the case in April 
2007.

Additionally, the Board notes that in a recent decision the 
Court held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable 
due to the disability for which an increased rating is 
sought, then part and parcel to that claim for an increased 
rating is whether a total rating based on individual 
unemployability is warranted as a result of that disability.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, in 
February 2007 the Veteran reported that he had not worked 
since June 2006 due to knee pain and a psychiatric disorder.  
Service connection was granted for a psychiatric disorder in 
March 2007.  Recent treatment records reflect that the 
Veteran is attending school and may be working.  Although it 
is unclear whether the Veteran is currently employed, in 
light of the Court's decision in Rice, the Board finds that 
the Veteran has raised the issue of entitlement to TDIU as 
part of his claim for an initial compensable rating for a 
left knee disability on an extra-schedular basis. 

Moreover, if the claims of service connection for a bilateral 
hip and low back disability, and the claim for an initial 
compensable rating for a left knee disability, currently on 
appeal, are granted, the Veteran's service-connected 
disabilities may combine to a total rating of 60 percent or 
more, meaning that the Veteran would meet the threshold 
criteria set forth at 38 C.F.R. § 4.16a, for an award of a 
total disability rating based on individual unemployability.  
Therefore, the Board finds that the claim for TDIU is 
inextricably intertwined with the claims on appeal, and that 
the claim for TDIU should be considered after readjudication 
of the claims of service connection for bilateral hip and low 
back disabilities, and the claim for an initial compensable 
rating for a left knee condition.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a Veteran's claim for the second 
issue).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a supplemental 
statement of the case which addresses the 
issues of entitlement to an initial 
compensable rating for a left knee 
disability, and service connection for 
bilateral hip and a low back disabilities, 
to include as secondary to a bilateral 
knee disability.

2.  Schedule the Veteran for an 
examination to ascertain the impact of his 
service-connected disabilities on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities on the Veteran's 
employability.  The examiner should opine 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's service-connected 
disabilities, without consideration of his 
non-service-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.  The 
claims folder should be reviewed by the 
examiner and the examination report should 
note that review.

3.  Review the issues on appeal, to 
include consideration of TDIU.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


